WHITAKER, J., dissenting: The majority in this case has concluded that we should dismiss the petition notwithstanding the fact that the case has been tried on the merits and submitted. The opinion raises the dual questions of whether we have the power to take this action and if so whether we should so act under these particular circumstances. It is axiomatic that this Court “has only such jurisdiction as is conferred upon it by statute. It has no jurisdiction to exercise the broad common law concept of judicial power invested in courts of general jurisdiction by Article III of the Constitution.” Estate of Rosenberg v. Commissioner, 73 T.C. 1014, 1017 (1980), see also Burns, Stix, Friedman & Co. v. Commissioner, 57 T.C. 392 (1971). The majority’s action is not predicated upon express statutory authority. If we have the power to deny petitioner access to our court, we must support that action upon our inherent powers as do article III courts. See, e.g., Ali v. Sims, 788 F.2d 954 (3d Cir. 1986). The phrase “inherent powers” describes powers which a court possesses irrespective of any specific grant by the Constitution or legislation. Powers which a court possesses only by virtue of a statutory grant are not inherent powers. “The inherent powers of a court do not increase its jurisdiction; they are limited to such powers as are essential to the existence of the court and necessary to the orderly and efficient exercise of its jurisdiction.” 20 Am. Jur. 2d Courts, sec. 78 (1965). (Fn. refs, omitted.) Notwithstanding considerable confusion among the decisions as to the nature of the inherent powers relied upon in particular situations, the Court of Appeals for the Third Circuit in a well-considered opinion has concluded that this generic term includes three separate categories of powers. Eash v. Riggins Trucking Inc., 757 F.2d 557 (3d Cir. 1985). According to that Court, the first of these powers— stems from the fact that once Congress has created lower federal courts and demarcated their jurisdiction, the courts are vested with judicial powers pursuant to Article III. This use of inherent power, which might be termed irreducible inherent authority, encompasses an extremely narrow range of authority involving activity so fundamental to the essence of a court as a constitutional tribunal that to divest the court of absolute command within this sphere is really to render practically meaningless the terms “court” and “judicial power.” The opinion goes on to say that: The second, and most common, use of the term “inherent power” encompasses those powers sometimes said to arise from the nature of the court * * * but more often thought to be the powers “necessary to the exercise of all others.” [Eash v. Riggins Trucking Inc., supra at 562.] It should be noted that the Court in Riggins Trucking Inc. does not support exercise of either of the first two closely related categories on equitable powers; rather, a duly constituted constitutional court has inherently the power to function as a court and to protect its own process. Examples of these two categories of inherent powers are contempt, disciplining of attorneys, taxation of costs, fixing of counsel fees, compelling discovery, and the attendance of witnesses. While the legislature may regulate in these cases, it may not abrogate these classes of inherent powers. Michaelson v. United States, 266 U.S. 42, 66 (1924). Similarly, our Court has certain inherent powers. Our Rules authorize dismissal of a case for default or failure to obey an order or follow our Rules. Rule 123. Appellate courts have recognized our power to vacate one of our decisions which had become final ( Kenner v. Commissioner, 387 F.2d 689 (7th Cir. 1968)), and to allow an intervention. Sampson v. Commissioner, 710 F.2d 262 (6th Cir. 1983). The inherent powers recognized in our Rules and by our actions are only those which enable the Tax Court to operate— those which arise out of necessity and are essential to performance of our statutory responsibilities. By contrast, the third type of inherent power categorized by the Third Circuit is that authority which is necessary in the sense of being useful although not essential to the functioning of the Court. The Third Circuit states that this power is— “rooted in the notion that a federal court, sitting in equity, possesses all of the common law equity tools of a Chancery Court (subject, of course, to congressional limitation) to process litigation to a just and equitable conclusion.” [Eash v. Riggins Trucking Inc., supra at 563, quoting ITT Community Development Corp. v. Barton, 569 F.2d 1351, 1359 (5th Cir. 1978).] The United States Supreme Court has described inherent equitable power in the following language: As we have already seen, and as has been many times declared by this court, the equitable powers of the courts of the United States, sitting as courts of law, over their own process, to prevent abuse, oppression and injustice, are inherent, and as extensive and efficient as may be required by the necessity for their exercise, and may be invoked by strangers to the litigation as incident to the jurisdiction already vested, without regard to the citizenship of the complaining and intervening party. [Gumbel v. Pitkin, 124 U.S. 131, 145-146 (1887).] This Court as a constitutional court has the inherent power to protect its own process from abuse (Kenner v. Commissioner, supra), but that is not what is involved in the case at bar. Petitioner is a fugitive from the process of a U.S. District Court, presumably, but not necessarily, in Pennsylvania. Our denial of access to this Court on the basis of petitioner’s fugitive status with respect to an article III court can only be grounded upon something different from those inherent powers which are essential to this court’s ability to function because such action by us is “necessary only in the practical sense of being useful.” To my mind, it requires exercise of inherent equitable powers which I doubt that we possess.1 It is for these reasons that I have grave doubt that our range of inherent powers includes the power to protect the integrity of a U.S. District Court. See Estate of Rosenberg v. Commissioner, supra. Turning to the second point, if we assume as the majority does, that we do in fact have the inherent power to dismiss a petition because of petitioner’s fugitive status, that power is certainly discretionary. In my judgment, this is not a proper case for exercise of that discretion. Although the parties stipulated to petitioner’s fugitive status, respondent did not argue for dismissal until his initial post-tried brief. At that point, the trial court had before it all of the facts necessary to decide this case on the merits. Why respondent chose at that late date to raise the question of the fugitive status as a basis for dismissal is not clear, but one can speculate that respondent may have been concerned that we would shift the burden of going forward to respondent, a burden which respondent may not have carried. Thus the majority’s action may be construed as overly generous to respondent. At least one appellate court has held in a different context that: When, without fraud, a cause has been submitted on the evidence for the final judgment of the court, the trial being completed, it is the duty of the court to proceed to render an appropriate judgment according to the merits of the case. * * * [Ex parte Alabama Marble Co., 113 So. 240, 241 (Ala. 1927).] Under the circumstances of this particular case, we should exercise our discretion to decide the case on its merits. Quite aside from the question of our power, we should decline respondent’s invitation to dismiss. The petitioner is before us through his attorney; respondent has not complained that petitioner’s absence has hindered the trial. No order or Rule has been ignored by the petitioner. However much we may be unsympathetic to petitioner’s actions, he is entitled to a decision as to his tax liability in this Court. CHABOT, Parker, and COHEN, JJ., agree with this dissent.   For example, it is significant that we lack power to enforce our own decisions since we have no jurisdiction over respondent’s refund and collection functions. Had we inherent equitable powers we could mandate refunds and enjoin collection.